Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/28/2019, 05/10/2019, 09/03/2019, 06/25/2020, 08/05/2020 and 12/22/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 4, 10 and 12 are objected to because of the following informalities:  
Regarding claim 4, remove parentheses and add “, wherein” before “M represents”.  It is unclear if the limitation in the parentheses is required or not.
Regarding claim 10, change “one or two or more” to “at least one”.
Regarding claim 12, change “plural” to “a plurality”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-6, 9-14, 17-18 of copending Application No. 15/909,511 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 15/909,511 claims a positive electrode; wherein the positive electrode, comprises a positive electrode active material-containing layer that comprises: positive electrode active material particles, polymer fibers having an average fiber diameter of I nm to 100 nm, and inorganic solid particles.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-8, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Iwatani et al. (“Iwatani”, JP 2017130451 A, machine translation disclosed in IDS).
Regarding claim 1, Iwatani teaches an electrode comprising an active material containing layer (Iwatani, title, claim 13, [0019], e.g., the electrode for nonaqueous secondary batteries provided with the electrode active material layer which is formed in the surface of at least 1 side of a charge collector) that contains 
active material particles (Iwatani, [0015], [0069]-[0070], e.g., particles of the electrode active material; the form in particular of an electrode active material may be the shape of a power (which is being interpreted as particles); mean particle diameter of the electrode active material), 
polymer fibers having an average fiber diameter of 200 nm or less (which overlaps the claimed range of 1 nm to 100 nm) (Iwatani, [0015]-[0016], [0026], e.g., by using the cellulose fibers (which is being interpreted as polymer fibers) as a binding agent; stick firmly between the particles of the electrode active material of a nonaqueous secondary battery and being able to stick the electrode active material to a charge collector firmly; the binding agent is a binding agent for sticking the electrode active material of a nonaqueous secondary battery to a charge collector, and contains 
inorganic solid particles (Iwatani, [0022], [0062], [0069], e.g., cellulose fibers being able to stick firmly between the particles of the electrode active material; as an electrode active material, for example, a metallic oxide (alumina and titanium dioxide (one of which is being interpreted as inorganic solid particles)) and a lithium content composite oxide (which is being interpreted as active material particles) can be used, combining them 2 or more type; the form in particular of an electrode active material may be the shape of a powder (which is being interpreted as solid particles)).
Iwatani teaches polymer fibers having an average fiber diameter of 200 nm or less, which overlaps the claimed range of 1 nm to 100 nm; therefore, a prima facie case of obviousness exists. (See MPEP § 2144.05, I.).
Regarding claim 2, Iwatani teaches wherein the polymer fibers include cellulose fibers (Iwatani, [0015]-[0016], e.g., by using the cellulose fibers (which is being interpreted as polymer fibers) as a binding agent; stick firmly between the particles of the electrode active material of a nonaqueous secondary battery and being able to stick the electrode active material to a charge collector firmly; the binding agent is a binding agent for sticking the electrode active material of a nonaqueous secondary battery to a charge collector, and contains the cellulose fibers).
Regarding claim 3, Iwatani teaches wherein the inorganic solid particles include Al2O3 and/or TiO2 (Iwatani, [0022], [0062], [0069], e.g., cellulose fibers being able to stick firmly between the particles of the electrode active material; as an electrode active material, for example, a metallic oxide (alumina (Al2O3) and titanium 2) (at least one of which is being interpreted as inorganic solid particles)) and a lithium content composite oxide (which is being interpreted as active material particles) can be used, combining them 2 or more type; the form in particular of an electrode active material may be the shape of a powder (which is being interpreted as solid particles)).
Regarding claim 6, Iwatani teaches wherein the electrode is a positive electrode (Iwatani, [0019], e.g., the electrode may be a positive electrode).
Regarding claim 7, Iwatani teaches the electrode of claim 1 as disclosed above.  Iwatani teaches a secondary battery comprising: a positive electrode; a negative electrode; and an electrolyte, wherein at least one of the positive electrode and the negative electrode is the electrode (the electrode of claim 1 as disclosed above) (Iwatani, [0019], [0082], e.g., the electrode may be a positive electrode or anode (a negative electrode) of a lithium ion battery; an electrode (a positive electrode or an anode); lithium ion battery consist of anode, positive electrode, a separator, and an electrolysis solution (electrolyte); (a secondary battery is expected to comprise a positive electrode, a negative electrode and an electrolyte in order for the battery to function)).
Regarding claim 8, Iwatani teaches wherein the negative electrode includes a titanium containing oxide (Iwatani, [0062]-[0064], e.g., as an electrode active material, for example, metallic oxides (a titanium dioxide); a metallic oxide is preferable; specifically, in an electrode active material used in a lithium ion battery, a metallic oxide are generally used widely as a negative electrode active material; as the metallic oxide, 4Ti5O12 is used; lithium titanate (Li4Ti5O12) is excellent in a charging and discharging characteristic among metallic oxides).
Regarding claim 10, Iwatani teaches the lithium ion battery (which is being interpreted as a battery pack comprising a secondary battery) provided with the electrode can be used in an electric vehicle (Iwatani, [0105]).  
The limitation “[a] battery pack” is defined by “one or two or more of the secondary battery according to claim 7”.  Iwatani teaches a secondary battery (which is being interpreted as one secondary battery) as disclosed in claim 7 above.  Therefore, Iwatani meets the limitation “[a] battery pack”.  
Regarding claim 13, Iwatani teaches the battery pack of claim 10 as disclosed above.  Iwatani teaches the lithium ion battery provided with the electrode can be used in an electric vehicle (Iwatani, [0105]).  When the lithium ion battery is used in an electric vehicle, it is being interpreted as a vehicle comprising the battery pack.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Iwatani et al. (“Iwatani”, JP 2017130451 A, machine translation disclosed in IDS) in view of Choi et al. (“Choi”, US 20180090782 A1, disclosed in IDS).
Regarding claim 4, Iwatani teaches the electrode of claim 1 as disclosed above.  Iwatani does not teach wherein the phosphate compound has a NASICON structure and is expressed as Li1+yAlXM2-X(PO4)3
However, in the same field of endeavor, Choi teaches a positive electrode active material for a secondary battery comprises lithium metal phosphate nanoparticles (which are being interpreted as inorganic solid particles) disposed on the surface of the lithium transition metal oxide particles (which are being interpreted as active material particles) (Choi, Title, Abstract); the lithium metal phosphate nanoparticles refer to a lithium ion conductor material which provides high lithium ion conductivity and has a NASICON structure (Choi, [0056]); and the lithium metal phosphate nanoparticles by be Li1.15Al0.15Zr1.85(PO4)3 (which satisfies the claimed formula of claim 4) (Choi, [0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the phosphate compound has a NASICON structure and falls in the formula of Li1+yAlXM2-X(PO4)3 (M represents at least one element selected from the group consisting of Ti, Ge, Sr, Sn, Zr, and Ca for 0 ≤ x ≤ 1 and 0 ≤ y ≤ 1), for the purpose of providing high lithium ion conductivity (Choi, [0056]).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Iwatani et al. (“Iwatani”, JP 2017130451 A, machine translation disclosed in IDS) in view of Hayashi et al. (“Hayashi”, US 20140248537 A1, disclosed in IDS) and Kishimoto (US 20160099461 A1, disclosed in IDS).
Regarding claim 5, 
However, in the same field of endeavor, Hayashi teaches a slurry composition for forming a lithium secondary battery electrode containing cellulose fiber as binder (Hayashi, Title, Abstract); the amount of the pulverized cellulose fiber (C) in the slurry composition for forming a lithium secondary battery electrode is 0.1 parts by mass to 20 parts by mass with respect to 100 parts by mass of the total solid content (which overlaps the claimed range of 0.2 wt% to 5 wt%) in the slurry composition (Hayashi, [0049]); and the electrode active material layer is formed by applying the slurry composition for forming a lithium secondary battery electrode onto the electrode collector and drying the resulting coating film (Hayashi, [0070]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein a content of the polymer fibers in the active material containing layer ranges from 0.2 wt% to 5 wt%, for the purpose of providing optimum affinity for the electrode collector, durability, and/or preventing separation or dropping-off of the active material from the electrode (Hayashi, [0057]).  Hayashi teaches the amount of the pulverized cellulose fiber (C) in the slurry composition for forming a lithium secondary battery electrode is 0.1 parts by mass to 20 parts by mass with respect to 100 parts by mass of the total solid content in the slurry composition, which overlaps the claimed range of 0.2 wt% to 5 wt%; therefore, a prima facie case of obviousness exists. (See MPEP § 2144.05, I.).
Iwatani in view of Hayashi does not teach a content of the inorganic solid particles in the active material containing layer ranges from 0.5 wt% to 10 wt%.
However, in the same field of endeavor, Kishimoto teaches an electrode paste that can be used in the production of electrodes and the like of lithium ion secondary 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a content of the inorganic solid particles in the active material containing layer falling in a range of from 0.5 wt% to 10 wt%, for the purpose of suppressing oxidative decomposition (Kishimoto, [0037]-[0039], [0047]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Iwatani et al. (“Iwatani”, JP 2017130451 A, machine translation disclosed in IDS) in view of Takahashi et al. (“Takahashi”, US 20190123386 A1, disclosed in IDS).
Regarding claim 9, Iwatani teaches the secondary battery of claim 8 as disclosed above.  Iwatani does not teach wherein the titanium containing oxide includes at least one material selected from the group consisting of a lithium titanium oxide having a spinel structure, a monoclinic titanium oxide, and a niobium titanium oxide.
However, in the same field of endeavor, Takahashi teaches a spinel-structured lithium titanium complex oxide contained in the negative electrode active material for electrolyte batteries because such a compound markedly reduces the output resistance (Takahashi, [0398]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the titanium containing oxide includes a lithium titanium oxide having a spinel structure, for the purpose of reducing the output resistance (Takahashi, [0398]).

Claim 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Iwatani et al. (“Iwatani”, JP 2017130451 A, machine translation disclosed in IDS) in view of Malcolm et al. (“Malcolm”, US 20150037634 A1).
Regarding claim 11, Iwatani teaches the battery pack of claim 10 as disclosed above.  Iwatani does not teach that the battery pack further comprising an external power distribution terminal; and a protective circuit.
However, in the same field of endeavor, Malcolm teaches a battery pack comprising an external power distribution terminal; and a protective circuit (Malcolm, Title, Abstract, Figs. 2, 5A and 6-7, [0129], [0126], e.g., a system includes a cell interconnect board including a printed circuit board (PCB) (which is being interpreted as a protective circuit) disposed proximate a power assembly having a plurality of pouch battery cells; battery control assembly 70 may include, for example, a battery control module (BCM) 72 that may generally monitor and control operation of the battery module 22 (which is being interpreted as a battery pack); the BCM 72, which may also be referred to as a battery management unit (BMU) 72, may comprise one or more circuit boards (e.g., printed circuit boards (PCBs) (which is being interpreted as a protective circuit)) that may include a processor and memory programmed to monitor and control the battery module 22 based on stored instructions; battery module 22 may 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the battery pack further comprising an external power distribution terminal; and a protective circuit, for the purpose of improving the performance of such battery/batteries and/or reducing the cost associated with the battery system(s) (Malcolm, [0005]).
Regarding claim 12, Iwatani teaches Iwatani teaches the battery pack of claim 10 as disclosed above.  Iwatani does not teach that the battery pack comprising plural of the secondary battery, and the secondary batteries are electrically connected in series, in parallel, or in a combination of series connection and parallel connection.
However, in the same field of endeavor, Malcolm teaches a battery pack comprising plural of the secondary battery, and the secondary batteries are electrically connected in series, in parallel, or in a combination of series connection and parallel connection (Iwatani, Fig. 7, [0113], [0121], [0131], [0233], [0234], e.g., battery module having a number of battery cells (e.g., lithium ion electrochemical cells (which are secondary/rechargeable batteries)) arranged to provide particular voltages and/or currents useful to power, for example, one or more components of an xEV; lithium ion battery modules; recharge the battery module 22 (which is being interpreted as a battery pack comprising plural of the secondary battery as); the battery cells of the battery module 22 may be coupled in series to provide a first output voltage; the battery 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the battery pack comprising plural of the secondary battery, and the secondary batteries are electrically connected in series, in parallel, or in a combination of series connection and parallel connection; and a protective circuit, for the purpose of improving power source, performance of such battery/batteries and/or reducing the cost associated with the battery system(s) (Malcolm, [0005]).
Regarding claim 14, Iwatani teaches the vehicle of claim 13 as disclosed above.  Iwatani does not teach that the vehicle further comprising a mechanism configured to convert kinetic energy of the vehicle into regenerative energy.
However, in the same field of endeavor, Malcolm teaches a vehicle comprising a mechanism configured to convert kinetic energy of the vehicle into regenerative energy (Iwatani, Figs. 2 and 4, [0121], e.g., vehicle 10; energy from a regenerative braking system to recharge the battery module 22 (regenerative braking system is being interpreted as a mechanism configured to convert kinetic energy of the vehicle into regenerative energy)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the vehicle further comprising a mechanism 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIXIA ZHANG whose telephone number is (571)272-5697.  The examiner can normally be reached on First Week: M, T, Th 8-5; Second Week: M, T 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAIXIA ZHANG/Primary Examiner, Art Unit 1723